UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7581



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL LEE DRAKE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-95-124-F, CA-95-187-5-F)


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lee Drake, Appellant Pro Se. Fenita Morris Shepard, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Drake, Nos. CR-95-124-F; CA-95-

187-5-F (E.D.N.C. Oct. 9, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2